Citation Nr: 1428520	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on April 18, 2009, for emergency room treatment at Helen Ellis Memorial Hospital in Tarpon Springs, Florida, and the affiliated Tampa Bay Emergency Physicians.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, Florida.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses, this local VAMC decided the claim, rather than the regional office (RO), and thus is the Agency of Original Jurisdiction (AOJ).

In March 2011 the Board remanded the claim to the AOJ to schedule the Veteran for a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words for a Travel Board hearing, which subsequently was scheduled for in May 2012.  However, the Veteran failed to appear for the proceeding and has not provided any good-cause explanation for her absence or requested to reschedule her hearing.  The Board therefore deems her hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).  

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, that is, applying for payment or reimbursement for treatment of a non-service-connected disability, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for the treatment on the Veteran's behalf.  38 C.F.R. § 17.1004(a).  Thus, the Veteran has the required standing to bring this appeal.



FINDINGS OF FACT

1.  On April 17, 2009, the Veteran was seen at the Bay Pines VAMC for complaints of itching and urticaria (hives), where she was told to continue taking Benadryl as directed, also using cold compresses and calamine lotion, and to request treatment in the emergency room only if her symptoms became worse.

2.  The following day, so on April 18, 2009, she received unauthorized emergency room medical services at Helen Ellis Memorial Hospital, a non-VA medical facility, for her hives and consequent itching, in turn resultantly incurring the expenses now at issue.

3.  The most probative (meaning competent and credible) medical evidence of record does not show that her itching and hives were of such a nature or severity that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health - that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the unauthorized medical services provided the Veteran on April 18, 2009, at Helen Ellis Memorial Hospital and by the affiliated Tampa Bay Emergency Physicians.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because, however, this claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

That notwithstanding, the Board has reviewed the file to ascertain whether the appellant has had a fair opportunity to present arguments and evidence in support of her claim for reimbursement of these medical expenses, and she has indeed been provided this opportunity.  Moreover, there is no outstanding evidence, and resolution of this case does not turn on a medical question requiring an opinion.

Laws and Analysis

There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible Veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible Veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17.1008 for eligible Veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible Veterans with service-connected conditions.   


As an initial matter, the Board sees the Veteran is 70 percent service-connected for posttraumatic stress disorder (PTSD); this is her only service-connected disability.  The record does not indicate, and it is not claimed, that her treatment was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that she was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, such that she could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2013).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected disorders in non-VA facilities.

Under 38 U.S.C.A. § 1725, a Veteran may be eligible for reimbursement provided that she is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A Veteran is an active participant in VA health care if:  1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A Veteran is personally liable for the emergency treatment furnished if:  1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following:  July 19, 2001; the date the Veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).


According to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 may be made only if the following eight conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

The appellant maintains that, at the time she sought treatment on April 18, 2009, she was experiencing a severe allergic reaction to having ingested seafood the previous evening (so on April 17, 2009), characterized by painful redness and itching all over her body.  She says that she had been advised by a pharmacist at her nearby drug store to take Benadryl and see a physician right away.  See VA Form 9, August 2009.  She further avers that the Bay Pines VAMC was not readily available/accessible because she was unable to drive herself there due to the sedative effects of the Benadryl.  Finally, she claims that her allergic reaction was for a condition of such nature and severity that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

In the May 2009 decision by the Bay Pines, Florida, VA Healthcare System, the Veteran's claim for reimbursement or payment of the costs associated with medical services she received at the Helen Ellis Memorial Hospital on April 18, 2009 was denied.  Reviewing personnel determined that a VA facility was feasibly available to provide the medical care needed and that the Veteran was shown to have had a non-emergent presenting condition.  

Resolution of the appeal of this claim therefore turns on 1) whether a VA or other Federal facility/provider was actually feasibly available for treatment, and 2) whether a prudent layperson, who has just an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Review of the claims folder shows that, according to the Veteran's own statement, on April 17th, the first day of her allergic reaction, she visited her local pharmacy, where a pharmacist told her to immediately take Benadryl and seek immediate medical attention from a physician.  Treatment records from the Bay Pines VAMC show that, at approximately 11:30 a.m. that same day, the Veteran was seen by a VA primary care nurse, reporting that she was experiencing an allergic reaction to an unknown substance.  The treatment notes show that she was in no acute distress, was not feverish, and that her lungs were clear and without wheeze.  She also denied chest pain.  She did, however, report that she had taken 25 mg of Benadryl earlier that morning.  At approximately 12:20 p.m., the nurse noted that she had obtained an appointment for the Veteran to see her primary care physician on June 8, 2009.  In the meantime, she advised the Veteran to continue taking the Benadryl, as directed, but could use it every 6-8 hours if it made her drowsy, and to also use cold compresses and calamine lotion to treat her symptoms.  She also told the Veteran that, if the symptoms became worse, she should be seen in the emergency room, and if the symptoms were the same on Monday (3 days later), she should call back and request an appointment to see her VA primary care physician.

Treatment records from the Helen Ellis Memorial Hospital show that, at approximately 1:30 p.m. the following day, so on April 18, 2009, the Veteran was seen in the emergency room with complaints of a non-specific skin eruption.  The triage note indicated she was alert in no respiratory distress, had normal breathing sounds, and confirmed that she was not in any pain.  Her vital signs, including temperature, pulse, respiration, blood pressure and oxygen saturation, also were all within normal limits.  She described her mood as "normal to situation," rather than anxious.  The cardiovascular evaluation also revealed heart sounds within normal limits with regular rate and rhythm.  There was no evidence of swelling of the face, lips, tongue or throat, no evidence of shortness of breath, trouble speaking or swallowing, or faintness/dizziness.  The Veteran was treated with intravenous diphenhydramine (Benadryl) and the steroid, methylprednisolone.  The clinical impression was acute allergic reaction and diffuse urticaria.  At 4:40 p.m. her condition was noted to have improved and she was discharged to home at approximately 4:50 p.m.

In reviewing the relevant facts of this case, the Board again notes that the Veteran was first seen by a nurse at the Bay Pines VAMC on April 17, 2009, the first day she began experiencing her allergic reaction.  She was told to continue to take Benadryl, advised to use cold compresses and calamine lotion for her hives, and to only go to the emergency room if her condition worsened.  However, the following day, instead of returning to the VAMC emergency room, she sought treatment at the private Helen Ellis Memorial Hospital.  But the treatment notes from there show no evidence that her condition had worsened to the point that a prudent layperson could reasonably expect that the absence of immediate medical attention would result in placing their health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.


To the contrary, the emergency room treatment notes for the Helen Ellis Memorial Hospital show the Veteran's vital signs were all within normal limits and she had no signs of shortness of breath, swelling of her face, lips or month, or any other evidence of respiratory or other distress.  Thus, the evidence of record tends to show that her condition at the time, while certainly not ideal, nonetheless was non-emergent.  In addition, despite her claim that, because she was drowsy after taking Benadryl, she was unable to drive herself to the Bays Pines VAMC, she apparently drove herself to the VAMC the previous day, after taking a dose of Benadryl.  She also has failed to explain why, even if she was too drowsy to drive herself on April 18th, she was unable to take a taxi cab or acquire some other means of alternative transportation to the VAMC.  Accordingly, the Board also finds that a VA facility was feasible available to provide the type of medical care she needed.  Thus, the Board finds that the criteria of 38 C.F.R. §17.1002 are not met.  Accordingly, reimbursement of the medical expenses incurred at the Helen Ellis Memorial Hospital for April 18, 2009, is unwarranted.


ORDER

The claim of entitlement to payment or reimbursement of the unauthorized medical expenses provided by the Helen Ellis Memorial Hospital and the affiliated Tampa Bay Emergency Physicians on April 18, 2009, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


